Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8, and 11-18, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 7,412,994 (Corless) in view of US PGPub 2014/0230795 (Jentz).
In Re claims 1 and 2 Corless discloses a vehicle (recipient 14) to receive fuel from a refueling vehicle (dispenser 12) via a vehicle-to-vehicle refueling operation (Column 5, lines 4-12, the recipient and/or the dispenser can be mobile), the vehicle including: a fuel door (access panel 60) to cover an inlet nozzle (inlet port 38) of a fuel tank (40), a lock to lock or unlock the fuel door (Column 7, lines 18-35, latch 62 latches onto catch 64), and a controller (50) to cause the lock to unlock the fuel door if the vehicle and the refueling vehicle are electrically coupled (Column 7, lines 18-35, lines 46-53, Column 8, lines 1-12, controller releases the panel lock when electrical connection is established when connector 42 consisting of a ground wire extends between dispenser 12 and recipient 14).
Corless doesn’t a vent passageway having a valve and further doesn’t disclose depressurizing the tank based on the vehicle and the refueling vehicle being electrically coupled.
Jentz discloses a controller which depressurizes a fuel tank through the use of a valve in a vent line to prepare a tank for a refueling operation (isolation valve in Paragraph 23, in Paragraph 22 the vent valve is opened during fuel tank refueling).

In Re claims 4 and 5 Corless in view of Jentz as applied to claims 2 and 3 above discloses all the limitations. Corless also does not disclose a controller determining whether a pressure in a tank is substantially equal to atmospheric pressure using a pressure transducer coupled to a vent passageway before unlocking a fuel door.
Jentz discloses the step of determining whether a pressure in a tank is equal to atmospheric pressure using a pressure transducer which is located in a vent line (sensor 120 is located between fuel tank and canister in Paragraph 24) before a refueling event (Paragraph 26).
In Re claim 6 the Jentz valve discussed above in Re claims 4 and 5 is a FTIV valve (fuel tank isolation valve 120 in Paragraph 24).
In Re claim 7 Corless discloses a grounding circuit, wherein the controller determines whether a vehicle and a refueling vehicle are electrically coupled based on a signal from the grounding circuit (Column 5, line 54-Column 6, line 3, electrical connector comprises a grounding cable for establishing an electrical bond between dispenser 12 and recipient 14, the examiner notes that the formation of that electrical bond therefore includes a signal indicating the connection of the grounding circuit).

In Re claim 11 Corless discloses a connector which receives a ground cable electrically coupled to the refueling vehicle (Column 5, line 54-Column 6, line 3, electrical connector 42 comprises grounding cable which establishes an electrical bond between dispenser and recipient).
In Re claim 12 Corless in view of Jentz discloses all the limitations, but doesn’t disclose the connector disposed on a side of the vehicle adjacent to the fuel door. It would have been an obvious matter of design choice to place the connector on a side of the vehicle adjacent to the fuel door, since rearranging the parts of an invention in a way which does not affect the function of the invention would require only ordinary skill in the art. The motivation to place the connector adjacent the fuel door is to minimize the length of cable needed to form the electrical connection, since the vehicle would be positioned with the fuel door proximal to the dispenser during a refueling operation.
In Re claim 13 Corless in view of Jentz as applied to claim 1 above discloses all the limitations, but doesn’t disclose a plug-in hybrid-electric vehicle (PHEV).
It would have been an obvious matter of design choice to use the Corless apparatus to refuel any known vehicle type, including a PHEV, in order to provide a safe refueling operation for a user’s vehicle regardless of type.
In Re claims 14-16 Corless discloses a method comprising: determining via a controller (50), whether a first vehicle (recipient 14), is electrically coupled to a second vehicle (dispenser 12) (Column 7, lines 18-35, lines 46-53, Column 8, lines 1-12, controller releases panel locks when an electrical connection is established by electrical connector 42 consisting of ground wire extends between dispenser and recipient), the first vehicle to receive fuel from the second vehicle during a refueling operation (Column 5, lines 4-12, the dispenser and/or the recipient can be mobile) and unlocking via the 
Corless doesn’t disclose the steps of determining, via the controller that the first vehicle and the second vehicle are not electrically coupled, and closing a valve in a vent passageway coupled to the fuel tank of the first vehicle based on the determination that the first and second vehicles are not electrically coupled.
Jentz discloses a controller which depressurizes a fuel tank through the use of a valve in a vent line to prepare a tank for a refueling operation (isolation valve in Paragraph 23, in Paragraph 22 the vent valve is opened during fuel tank refueling).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Corless apparatus by providing a valve in a vent passageway which a controller uses to depressurize a fuel tank prior to unlocking a fuel door, in order to prevent overpressure conditions. Furthermore, it would have been obvious to open the vent passageway in response to an electrical connection being formed between the vehicle and the refueling vehicle and closing the valve in response to the absence of said electrical communication, since the isolation valve is opened during a refueling operation (paragraph 26) and the electrical coupling of the vehicle and the refueling vehicle provides an easy indication that a refueling operation is taking place.
In Re claim 17 Corless discloses determining whether the first and second vehicles are coupled based on a signal from a grounding circuit (Column 5, line 54-Column 6, line 3, electrical connector comprises a grounding cable for establishing an electrical bond between dispenser 12 and recipient 14, 
In Re claim 18 Corless discloses a computer readable storage medium comprising instructions when executed, cause a processor (Column 6, lines 36-52, computer or server may be coupled to controller 50 over “wired or wireless communication, controller 50 inherently comprises a processor because it processes system operations) to at least: determine whether a first vehicle (recipient 14) is electrically coupled to a second vehicle (dispenser 12) (Column 7, lines 18-35, lines 46-53, Column 8, lines 1-12, controller releases panel locks when an electrical connection is established by electrical connector 42 consisting of ground wire extends between dispenser and recipient), the first vehicle to receive fuel from the second vehicle during a refueling operation (Column 5, lines 4-12, the dispenser and/or the recipient can be mobile) and unlocking via the controller, a fuel door (access panel 60)of the first vehicle based on a determination by the controller that the first and second vehicles are electrically coupled, the fuel door covering an inlet nozzle of a fuel tank of the first vehicle (Column 7, lines 18-35, lines 46-53, Column 8, lines 1-12, controller releases panel locks when an electrical connection is established by electrical connector 42 consisting of ground wire extends between dispenser and recipient), the fuel door covering an inlet nozzle (port 38) of a fuel tank (40) of the first vehicle.
In Re claim 20 Corless discloses the computer readable storage medium wherein the instructions are to cause the processor to determine whether the first and second vehicles are coupled based on a signal from a grounding circuit (Column 5, line 54-Column 6, line 3, electrical connector comprises a grounding cable for establishing an electrical bond between dispenser 12 and recipient 14, the examiner notes that the formation of that electrical bond therefore includes a signal indicating the connection of the grounding circuit).
In Re claim 22 Jentz discloses a charcoal canister in the air vent passageway (Paragraph 21). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was .
Claims 9, 10, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corless in view of Jentz and in further view of US Patent 4,901,195 (Stemporzewski).
In Re claims 9 and 10 Corless in view of Jentz as applied to claims 7 and 8 above discloses all the limitations, but doesn’t disclose a relay the grounding circuit.
Stemporzewski discloses a relay (32) which interrupts power reaching a component unless the relay is energized (Column 5, line 48-Column 6, line 7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Corless apparatus by adding a relay to the grounding circuit and energizing the relay when the vehicle and the refueling vehicle are electrically coupled to close the ground circuit, in order to provide a mechanism to provide electrical connection to the ground circuit when necessary.
In Re claim 21 Corless in view of Jentz  and Stemporzewski as applied to claim 10 above discloses all the limitations, but doesn’t disclose the grounding circuit electrically coupling the a first battery of the vehicle and a second battery of the refueling vehicle in series with the relay.
The formation of simple electrical circuits was old and well known in the art at the time of invention. Therefore, it would have been an obvious matter of design choice for one of ordinary skill in the art to configure a grounding circuit to connect a first battery of a first vehicle and a second battery of a second vehicle in series with a relay. In order to ensure a complete electrical connection between the first and second vehicles.
Response to Arguments
Applicant's arguments filed 12/09/2020 have been fully considered but they are not persuasive.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the Corless reference teaches electrically coupling a vehicle to a refueling vehicle during a refueling event, while the Jentz reference teaches the use of an isolation valve to depressurize a tank of a vehicle during refueling (Paragraph 26). The teaching of opening the isolation valve to depressurize a tank in response to the electrical coupling of a vehicle to a refueling vehicle is a result of the combination of the teachings of Corless and Jentz. Applicant is correct that neither reference viewed individually teaches this limitation, however the combination of the two references results in the required teaching.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON K NIESZ/Primary Examiner, Art Unit 3753